DETAILED ACTION
The present application 16/533,873, filed on 08/07/2019, is being examined under the first inventor to file provisions of the AIA .  A preliminary amendment has filed on 03/16/2021 has been review and entered. Claims 1-30 are pending. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/11/2021 has been considered by the examiner.
Drawings
3	The drawings received on 08/07/2019 are accepted by the Examiner.
Review under 35 USC § 101
4.	Claims 1-30 are directed to a process, an apparatus and an article of manufacture have been reviewed.  Claims 1-10 are appeared to be in one of the statutory categories [e.g. a process].  Claims 1-10 recite a method for identifying and improving asset behavior based on an interconnected representation of a complex physical operation. Claims 1-10 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Claims 11-20 are appeared to be in one of the statutory categories [e.g. an apparatus].  Claims 11-20 recite a system comprises a CPU for performing computational operations; a memory module for storing data and having computer-readable code embodied therein, wherein said computer-readable code includes program code for identifying and improving asset behavior based on an interconnected representation of a complex physical operation.  Claims 11-20 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.   Claims 21-30 are appeared to be in one of the statutory categories [e.g. an article of manufacture].  The article of manufacture is a non-transitory computer readable storage medium, having computer-readable code embodied on the non-transitory computer-readable storage medium for identifying and  improving asset behavior based on an interconnected representation of a complex physical operation, the computer readable code comprising program code for identifying and improving asset behavior based on an interconnected representation of a complex physical operation. Claims 21-30 do not seem to fall in one of the grouping of abstract ideas enumerated in the 2019 PEG.  Therefore, claims 1-30 are qualified as eligible subject Matter under 35 USC 101.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation
 “…wherein entities are physical objects or processes of said asset, and the claim also recites “…wherein entities are physical objects and processes of said asset which is the narrower statement of the range/limitation.
“…all relevant measurements or all relevant sensor-data columns in a database, related to real-world data measured or detected in said asset”, and the claim also recites “…all relevant measurements and all relevant sensor-data columns in a database, related to real-world data measured and detected in said asset”.
“a sensor listing having all relevant sensors, all relevant measurements or all relevant sensor-data columns in a database, related to real-world data measured or detected in said asset” , and the claim also recites “a sensor listing having all relevant sensors, all relevant measurements and all relevant sensor-data columns in a database, related to real-world data measured and detected in said asset”.
“associating said identified asset behavior with at least one said relevant object or at least one said relevant process that is impairing said asset from optimally performing, calculating or achieving said identified asset behavior”;  and the claim also recites “associating said identified asset behavior with at least one said relevant object and at least one said relevant process that is impairing said asset from optimally performing, calculating and achieving said identified asset behavior”.
“generating at least on hint associated with said at least one relevant object or said at least one relevant process that is impairing said identified asset behavior, wherein said at least one hint specifies at least one said relevant object, at least one said relevant process or at least one sensor-measurement combination in said asset representation of said asset” and the claim also recites “generating at least on hint associated with said at least one relevant object and said at least one relevant process that is impairing said identified asset behavior, wherein said at least one hint specifies at least one said relevant object, at least one said relevant process and at least one sensor-measurement combination in said asset representation of said asset”.
 Claim 1 is considered indefinite because there is a question or doubt as to whether the feature introduced is a required feature of the claims.  The phrase “and/or” is ambiguous. The limitations should be positively recited in the claims when they are required features and removed limitations that are not required features in the claims.  Independent claims 11 and 21 are also rejected because of similar problems. Dependent claims 2-10, 12-20 and 22-30 are also rejected because of similar problems.  
Claim Objections
Claims 11, 13, 15, 16, 18, 19, 21, 23, 25. 26, 28, 29 and 30 are objected to because of the following informalities:  
The symbols (a), (b), (i)-(vii) and (A-D) in claims 11, 13, 15, 16, 18 and 19 are unclear and ambiguous. The symbols should be removed.
The symbols (a), (i)-(vi) and (f-i) in claims 21, 23 25, 26, 28, 29 and 30 are unclear and ambiguous. It is noted that symbol (f) and (g) are appeared more than once. The symbols should be removed.
Appropriate correction is required.
Allowable Subject Matter

Claim 1-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The Examiner is assuming all the features or limitations that are rejected under 112 are considered in claims 1, 11 and 21 and the phrases “and/or” of all the limitations are removed.  The closest Prior art Manor et al. (US 20180239666 A1) do not fully teach, suggest or disclose the combination of amended features recited in the independent claims 1, 11, and 21.  
Manor et al. discloses a representation of an asset, said asset is a physical system having a main activity, a set of physical object entities or processes of said asset are act together to achieve said main activity, the representation of said asset include a senor listing having all relevant measurements in a database which related to world data measure and detected in said asset (See Manor et al. PGPUB para. [0018]-para. [0021]).  However, Manor et al.  does not explicitly disclose all the features recited in claims 1, 11 and 21 including the features argued in page 21-23 in applicant’s arguments filed on 03/16/2021. The recited features in independent claims 1, 11 and 21 is novel and non-obvious over closest prior art. The dependent claims 2-10, 12-20 and 22-30 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YUK TING CHOI/            
Primary Examiner, Art Unit 2153